Citation Nr: 1429759	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  13-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970, including combat service in the Republic of Vietnam for which he was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that granted service connection for bilateral hearing loss and assigned a noncompensable disability evaluation.  

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the hearing testimony suggests that the Veteran may be unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

At his May 2014 hearing, the Veteran's spouse stated that his hearing has worsened since the most recent January 2013 VA examination.  Thus the Board finds a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In addition, at the hearing claims were raised for entitlement to 1) TDIU pursuant to Rice and 2) service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, and to include as secondary to service-connected disabilities.  These two issues have not been adjudicated by the AOJ.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  The issue of entitlement to service connection for an acquired psychiatric disability would generally be referred to the AOJ for consideration in the first instance.  However, adjudication of this service connection claim could impact the TDIU claim.  The service connection claim is inextricably intertwined with the TDIU claim being remanded and in the interest of fairness to the Veteran and efficient usage of VA resources, the Board will also remand this service connection claim for appropriate development and adjudication.  Tyrues.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to (A) the service connection claim; and (B) a TDIU.  Allow an appropriate amount of time for response and associate the notification with the claims file.

2.  Obtain any outstanding VA treatment records, physically or electronically, related to the Veteran's bilateral hearing loss dated since April 2013.  After securing any necessary authorizations, obtain any identified VA or private treatment records, physically or electronically, related to mental health.  All development efforts and any negative response(s) should be associated with the claims file.

3.  Notify the Veteran that he may submit lay statements himself and from other individuals that have first-hand knowledge and/or were contemporaneously informed of 1) of the nature, extent onset and severity of his psychiatric and hearing loss symptoms, and 2) the effect of his bilateral hearing loss, tinnitus, and claimed disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The examiner should review the claims file and note such review in the report.  The examiner should opine as to the impact of his bilateral hearing loss and tinnitus on his ability to work.  All findings and conclusions should be set forth in a legible report.

5.  After the aforementioned development has been completed, schedule the Veteran for appropriate VA psychiatric examination.  The examiner should review the claims file and note such review in the report.  The examiner must state whether it is as likely as not that any diagnosed psychiatric disability.  A diagnosis of PTSD must be ruled in or excluded.

a) had its onset in service;

b) is otherwise related to the Veteran's military service, including combat; and

c) is related, at least in part, to his service-connected bilateral hearing loss and/or tinnitus.  

6.  Upon completion of the aforementioned development efforts, the RO must adjudicate in the first instance the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, and readjudicate the claim for entitlement to an initial compensable rating for bilateral hearing loss.

7.  After the above development is complete, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine whether it is at least as likely as not that he is unable to work due to his service-connected disabilities.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

8.  Then, adjudicate the claim for a TDIU, with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

